Citation Nr: 0823987	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-21 205	)	DATE
	)
	)


THE ISSUE

Whether the March 7, 2003 Board decision denying an initial 
evaluation in excess of 10 percent for the service-connected 
sciatic nerve paralysis and service connection for a thoracic 
spine disorder and a lumbar spine disorder contains clear and 
unmistakable error (CUE).

[The issues of entitlement to an initial evaluation in excess 
of 10 percent for the veteran's service-connected sciatic 
nerve paralysis and service connection for a thoracic spine 
disorder and a lumbar spine disorder are addressed in a 
separate Board action.]


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
August 1974 to March 1977 and from June 1979 to November 
1986.  

This matter comes before the Board on an original motion of 
the veteran that alleges that the aforementioned March 7, 
2003 Board decision should be revised or reversed on the 
grounds of clear and unmistakable error.

The Board initially denied the veteran's motion to revise the 
Board's March 7, 2003 decision on the basis of clear and 
unmistakable error (CUE motion) in an April 2004 decision, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court). 
 
In an August 2005 decision, for which judgment was entered in 
October 2005, the Court vacated the Board's decision on the 
CUE motion on the basis that an appeal on the underlying 
issues of entitlement to an initial evaluation in excess of 
10 percent for the service-connected sciatic nerve paralysis 
and service connection for a thoracic spine disorder and a 
lumbar spine disorder was pending before the Court.  This 
case was to be held in abeyance until the Court action on the 
underlying issues had been completed.

In a July 2007 decision, for which judgment was entered in 
August 2007, the Court vacated the March 7, 2003 Board 
decision denying entitlement to an initial evaluation in 
excess of 10 percent for the service-connected sciatic nerve 
paralysis and service connection for a thoracic spine 
disorder and a lumbar spine disorder.  Consequently, the CUE 
motion is again before the Board.


FINDING OF FACT

As the March 7, 2003 Board decision denying an initial 
evaluation in excess of 10 percent for the service-connected 
sciatic nerve paralysis and service connection for a thoracic 
spine disorder and a lumbar spine disorder has been vacated, 
there remains no justiciable case or controversy regarding 
the issue of CUE in that decision.




CONCLUSION OF LAW

In the absence of a justiciable case or controversy regarding 
the issue of CUE in the March 7, 2003 decision, the CUE 
motion must be dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5), 
7111 (West 2002); 38 C.F.R. § 20.101, 20.1400, 20.1403 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that the March 7, 2003 decision, in which 
the Board denied an initial evaluation in excess of 10 
percent for the service-connected sciatic nerve paralysis and 
service connection for a thoracic spine disorder and a lumbar 
spine disorder, contains CUE.  See 38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1403 (regarding claims of CUE in a 
Board decision).  As noted above, however, the Court has 
vacated that decision. 

As the Court has vacated the March 7, 2003 Board decision, 
there exists no final decision upon which a collateral attack 
may be made.  Accordingly, this matter presents no 
justiciable case or controversy regarding the issue of CUE in 
that decision.  In the absence of any justiciable question, 
the motion must be dismissed with prejudice. See 38 U.S.C.A. 
§§ 7104, 7105(d)(5); 38 C.F.R. § 20.101.


ORDER

The motion is dismissed, with prejudice.



                       
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



